Opinion issued December 21, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00488-CV
                            ———————————
                    RYAN ASHTON COUTURE, Appellant
                                         V.
                            HANY AHMED, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1165542


                          MEMORANDUM OPINION

      Appellant, Ryan Ashton Couture, filed an appeal from a final judgment signed

on September 1, 2021. Appellant has not paid for the clerk’s record or the required

filing fee and has not established indigence for purposes of appellate costs. See TEX.

R. APP. P. 5, 20.1 (indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s
record filed due to appellant’s fault); see also TEX. GOV’T CODE ANN. §§ 51.207,

51.208, 51.941(a), 101.041; Order Regarding Fees Charged in the Supreme Court,

in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-

District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Appellant

failed to respond to our notices of October 4, 2021 (past due filing fee) and

November 2, 2021 (non-payment for the clerk’s record), that, should appellant not

pay the fee for the clerk’s record or the filing fee or establish indigence, this appeal

was subject to dismissal. See TEX. R. APP. P. 5 (allowing enforcement of rule),

37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to appellant’s

fault), 42.3(c) (allowing involuntary dismissal of case). Appellant has not responded

to this Court’s notices.

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                           2